DETAILED ACTION
	This action is responsive to applicant’s communication filed 02/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 is objected to for a minor informality.
	Claims 1-10 are rejected under 35 U.S.C. 103.

Response to Arguments
	Due to the amendments to the specification, the objection to the specification has been withdrawn. 

The objections to the claims for minor informalities have been withdrawn unless otherwise indicated.

Applicant argues on Page 11 of the Remarks that the amendment to claim 1, which recites that the purchase of the item is completed within the overlay “without asking the user for payment credentials at the time of purchase,” overcomes the 103 rejection over Buron, Barton, and Tsai. The examiner respectfully disagrees. As discussed in the rejections of the claims below, Tsai teaches completion of a transaction 

The declaration under 37 CFR 1.132 filed 02/04/2021 is insufficient to overcome the rejections of claims 1-10 based upon the 35 U.S.C. 103 rejection over Buron, Barton, and Tsai as set forth in the last Office action.

Applicant's arguments in the declaration amount to a mere allegation of patentability as they do not specifically point out how the language of the claims patentably distinguishes them from the applied references in the 103 rejection.

Applicant argues in the Hilliard declaration that the industry has not come to market with a product having the features recited by the claims. However, the statements made in the declaration are not sufficient and do not present any evidence of the secondary considerations needed to traverse a 35 U.S.C. 103 rejection, such as evidence of commercial success or a long-felt need in the art. See MPEP 716.03, 716.04, and 716 in general. Furthermore, the mere statement from an expert that there 

The Hilliard declaration further claims that a feature of the invention is that “purchase transactions are completed without interfering with the multimedia presentation.” Claim 1 recites (1) “wherein the user interface module provides an overlay that exists on top of or over a multimedia file presented by the multimedia player module without obscuring viewing of the multimedia file by the first user device” and (2) “wherein the purchase of the item is completed within the overlay without asking the user for payment credentials at the time of purchase.” The examiner is assuming the declaration is referring to these limitations when discussing a product wherein purchase transactions are completed “without interfering” with a multimedia presentation. These features are clearly taught by the prior art. Buron teaches an overlay for purchasing an item associated with a multimedia file, such as a video, being viewed in a media player. Figure 3A of Buron shows that the overlay 302 does not obscure viewing of the video. Tsai is similarly directed to presenting and processing transactions in overlays displayed on top of a video. Tsai teaches completing a transaction within an overlay (Paragraphs 0050-52) using saved user payment credentials without asking for the credentials at the time of purchase (Paragraph 0084). Considering these teachings, the declaration does not present compelling evidence that the claimed limitations would have been nonobvious to one of ordinary skill in the art before the effective filing date of applicant’s invention.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In Line 44 of Claim 1, “the third party server” should read “the first third party server”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buron (US 8,458,053 B1) in view of Barton (US 2013/0036355 A1) and further in view of Tsai (US 2013/0151352 A1).

	Regarding Claim 1, Buron discloses a computing system comprising:
a memory (See viewer 170 in Fig. 1 and column 2, lines 30-45; “A client 170 executes a browser 171 to view digital content items and can connect to the front end server 140 via a network 180 ... The client 170 may include a variety of different computing devices. Examples of client devices 170 are personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones or laptop computers”. One of ordinary skill in the art would understand a client as described here would include a memory.)
a processor in communication with the memory (See viewer 170 in Fig. 1 and column 2, lines 30-45; ‘A client 170 executes a browser 171 to view digital content items and can connect to the front end server 140 via a network 180 ... The client 170 may include a variety of different computing devices. Examples of client devices 170 are personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones or laptop computers”. One of ordinary skill in the art would understand a client as described here would include a processor in communication with the memory.)
wherein the computing system is in communication with at least a first third party server that provides at least a first website (See Fig. 1 showing client 170 in communication via network 180 with front end server 140 for video hosting website 100; and column 1, line 59- column 2, line 45; “FIG. 1 illustrates a system architecture of an embodiment of a video hosting website 100. As shown in FIG. 1, the video hosting website 100 includes a video serving module 110, an ingest module 115, a Click-to-Buy module 120, a video analysis module 130, a front end server 140, a user database 150, a video database 155, a Claims/Policy database 152, a video metadata/rules database 154, and an item database 190. Many conventional features, such as firewalls, load balancers, application servers, failover servers, site management tools and so forth are not shown so as not to obscure the features of the system. A suitable website for implementation of the system is the YOUTUBE.TM. website… A client 170 executes a browser 171 to view digital content items and can connect to the front end server 140 via a network 180... The browser 171 can include any application that allows users of client 170 to access web pages on the World Wide Web”. Figure 1 further shows a third 
the processor operable to execute: a multimedia player module that plays or presents multimedia files for a first user device when visiting the at least a first website via a network (See Figs. 3A-3D showing a video player presenting videos, which are multimedia files; and column 2, lines 46-55; "The browser 171 can include any application that allows users of client 170 to access web pages on the World Wide Web. Suitable applications are Microsoft Internet Explorer, Netscape Navigator, Mozilla Firefox, Apple Safari, Google Chrome, or any application adapted to allow access to web pages on the World Wide Web, including applications executed on mobile devices. The browser 171 can also include a video player (e.g., Flash.TM. from Adobe Systems, Inc.), or any other player adapted for the video file formats used in the video hosting website 100”. As the videos are being served by video hosting website and viewed via a browser, it is clear that the multimedia files are being presented while visiting that at least first website. Also, Fig. 6 shows more explicitly a video being viewed in a webpage when visiting a website, in this case YouTubeTM. As discussed above, the video may be hosted on third party websites 175, as well (See Figure 1).)
a user interface module that provides one or more user interfaces for the multimedia player module, wherein the user interface module provides an overlay that exists on top of or over a multimedia file presented by the multimedia player module without obscuring viewing of the multimedia file by the first user device, wherein the overlay provides information about the multimedia file being presented and provides the first user device with the ability to purchase an item associated with the multimedia file (See Figs. 3A-3D showing overlays 302-302’, respectively. The overlays provide
information about the video; for example, column 5, lines 50-57 says "Overlay 302' of FIG. 3b gives a viewer an opportunity to purchase an audio recording associated with the current video. For example, the audio recording could be a background song on the current video or, for example, could be a song by a person appearing in the video, even though the song itself does not appear in the video. Overlay 302' includes an image 311 associated with the audio recording, a description 321 of the audio recording”. Thus, the overlay provides a description of an audio recording that is a background song in a current video. This is information about the video. The overlay also provides the ability to purchase an item associated with the multimedia file; for example, buy buttons 340 in Figs. 3A-3C allow the user to buy tickets, a song, or a video associated with the presented multimedia file. The overlay 302 shown in Figure 3A does not obscure viewing of the multimedia file.) 
a user interaction module that receives information provided by the user interface module and interprets user interactions by the first user device with the one or more user interfaces, wherein a select type of user interaction allows a user an option to purchase the item… wherein the first user device comprises a checkout function (See 
a database interface module that interfaces, via the network, with an external computing system comprising a user database and a multimedia database (See Fig. 1 showing viewer 170 including browser 171 that interface, via the network, with video hosting website 100 which comprises a user database 150 and a video database 155, which is a multimedia database. A third party website 175 with embedded browser video 178 interfaces, via the network, with the video hosting website 100 in a similar manner. Thus, the viewer or third party website interfaces with the external system, and it must have a module for doing this.)
wherein the external computing system is not the first third party server (“videos can also be shown in embedded players 178 that are embedded on third party web sites 175. Thus, rights holders can monetize not only videos that are played on a shared video site, but can also monetize videos that are played on large numbers of other sites” 
wherein the multimedia database stores information about the multimedia files and information associated with the item (“The video database 155 is used to store the ingested videos. The video database 155 stores video content and associated metadata provided by their respective content owners… after a predetermined period of time, e.g., 15 seconds, the viewer is given an opportunity to purchase an item associated with the current video. In one embodiment, an overlay 302 appears on the bottom of the video” Column 4 Lines 16-50. Also see Column 7 Lines 52-65 for an explanation of how items to be purchased are associated with the videos in the database. Information of both the video files and purchasable items, including metadata and IDs, are stored in the databases of the external system.) 
...wherein in response to the checkout function the database interface module transmits purchase information associated with the first user to the external computing system, wherein the database interface module receives information associated with the first user and contents of the first online shopping list from the external computing system (See column 8, lines 16-20; “If a viewer follows a BUY link and makes a purchase, the retailer site that sells the item is able to identify the viewer/buyer and returns 512 data on the buying activities resulting from the clickthrough”. In order for the user to make a purchase form the external commuting system, purchase information 
a multimedia creation and management module that receives new multimedia files and manages those multimedia files (See column 3, line 48- column 4, lines 26 describing receiving new multimedia files and managing and storing them.) 
wherein the first user device directs the multimedia creation and management module to do one or more of: create a video or audio file that is provided to the computing system and stored within the multimedia database; and change or modify one or more of a multimedia file and the metadata associated therewith (See column 6, line 60- column 7, line 21 describing changing and modifying tags and labels, which are metadata associated with a multimedia file.)
wherein the user interface module creates the first website associated with the computing system (See Figs. 3A-3D and 6 showing websites displayed by the user interface. There must be a user interface module that creates these displays, and therefore is creating the website associated with the computing system)
and wherein the user interface module is operable to do one or more of: embed multimedia files into the first third party server; communicate, including translating and interpreting when necessary, messages to or from the third party server; and provide for other communications to and from the third party server (e.g., see Fig. 6 showing link 608; column 7, lines 1-3; "A link 608 can be used to embed the video in an embedded player”; and column 9, lines 4-5; “As shown in FIG. 1, videos can also be shown in embedded players 178 that are embedded on third party web sites 175”. Thus, Buron  3, lines 48-50; “To upload videos to the video hosting website 100, an uploader 176 connects to the front end server 140 via the network 180.” This is describing uploading to the third party server that is providing the website, which is a way of embedding the video in the server. Also see Column 9 Lines 12-20” “In various embodiments, the video hosting site transmits Click-to-Buy data to the video player on browser 171 or browser 178 in various ways.” The browser 178 is an embedded browser on a third party website, which receives information from the video hosting site (external system).)
Buron does not explicitly teach wherein the purchase of the item is completed within the overlay without asking the user for payment credentials at the time of purchase… wherein the purchase comprises adding the item to a first online shopping list… wherein in response to the user adding the item to the first online shopping list the database interface module transmits information associated with the first user and the item to the external computing system.
However, Barton, which is similarly directed to making purchases via a multimedia player, teaches wherein the purchase of the item is completed within an overlay (See Fig. 5 showing a buy overlay in which a purchase is completed in the overlay by the user entering their information and clicking submit; and paragraph 0073; “when the user clicks on a user interface element that causes them to reach the milestone (e.g. "DONATE NOW"), a "form" is provided them to enter appropriate and relevant information (see component 300 in FIG. 5). When they enter the information, validation is performed within the CPO (see processing steps 100-1200 in flowchart 15) and if all the data is valid, the information is sent to a network-based server to which the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the online system for purchasing content from a media player containing interactive overlays disclosed by Buron by enabling the purchase to be completed within the overlay as taught by Barton. One would have been motivated to make such a combination because Barton teaches that it would enhance video to allow secure transactions (see paragraph 0030). Furthermore, such a combination would improve the user experience by providing a more convenient interface that does not redirect their browsing session.
While Barton teaches completing the purchase within the overlay, Buron in view of Barton do not explicitly teach completing the purchase within the overlay without asking the user for payment credentials at the time of purchase and do not teach wherein the purchase comprises adding the item to a first online shopping list… wherein in response to the user adding the item to the first online shopping list the database interface module transmits information associated with the first user and the item to the external computing system.
However, Tsai, which is directed to interactive in-video shopping, teaches purchasing an item without asking the user for payment credentials at the time of purchase (“Interactive components that allow a user to shop from within a video are rendered as video overlays… the consumer may engage in virtually any type of transaction with the ecommerce website that is supported by interactive components in the video being played” Paragraphs 0050-52. “context about the potential consumer may be passed into the video player… If the consumer has previously saved wallet information on file with the ecommerce website, then the consumer may be prompted to choose a payment account to pay from during a transaction” Paragraph 0084. If wallet information is previously saved, then payment credentials would not be prompted at the time of purchase in the video overlay. Instead the user is only requested to choose one of their saved payment accounts.)
wherein the purchase comprises adding the item to a first online shopping list… wherein in response to the user adding the item to the first online shopping list the database interface module transmits information associated with the first user and the item to the external computing system (See paragraph 0085; “If the identified consumer has saved shipping addresses, the ecommerce server may auto fill shipping addresses during checkout. If the consumer previously saved items to a shopping cart utility, the ecommerce server may present their saved shopping cart contents during checkout.” In order to save to a shopping list, in this case the shopping cart, information associated with the user, such as their shipping addresses, and the item added to the shopping cart 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the online system for purchasing content from a media player containing interactive overlays taught by Buron in view of Barton by incorporating the previously saved wallet information and the user shopping list in communication with the server taught by Tsai. One would have been motivated to make such a combination because Tsai teaches that it would provide a significant increase in a customer base for a business entity (see paragraph 0010). Such a combination would also improve the user experience by keeping record of the items the user wishes to purchase, as well as their payment information, saving the user time.

Regarding Claim 2, Buron in view of Barton and Tsai further teaches wherein the user interaction module responds to a user interaction within the user interface and to an event sent to the computing system from the user device or the first third party server (Buron, See column 4, lines 44-50; “Initially, a viewer selects a current video 300 to be played and the video begins playing 200. In one embodiment, after a predetermined period of time, e.g., 15 seconds, the viewer is given an opportunity to purchase an item associated with the current video. In one embodiment, an overlay 302 appears on the bottom of the video. FIG. 3a shows an example of such an overlay 302”).

Buron in view of Barton and Tsai further teaches an identifier module that identifies the multimedia file presented by the multimedia player module (Buron, See column 6, line 39; “In FIG. 4, the uploaded video is identified 406. This can be done, for example, via analysis engine 130 using fingerprint matching against a collection of reference videos using any known method. A video can also be identified by supplied metadata, such as a title, author, running time, etc., for example when the video is received from a trusted uploader”. If the video is identified, there must be an identifier module to perform the identification.)
a reroute module that reroutes information received by the third party server to the first user device (Buron, See Figs. 3A-3D and 6 showing information, such as information displayed in overlays 302-302 and the information displayed in the webpage shown in Fig. 6. All of this is information is received by the third party server 140 from the different modules and databases shown in Fig. 1 and rerouted to viewer 170 since they are being viewed in browser 171. This must be done by some reroute module.)
and an embed module that embeds multimedia files into the first third party server (Buron, See Fig. 6 showing link 608; column 7, lines 1-3; "A link 608 can be used to embed the video in an embedded player”; and column 9, lines 4-5; “As shown in FIG. 1, videos can also be shown in embedded players 178 that are embedded on third party web sites 175”. Thus, Buron teaches the ability to embed multimedia files into third party servers. Also see column 3, lines 48-50; “To upload videos to the video hosting website 100, an uploader 176 connects to the front end server 140 via the network 180.” This is explicitly describing uploading to the third party server that is 

Regarding Claim 4, Buron in view of Barton and Tsai further teaches wherein the identifier module is configured to access a multimedia file database and metadata associated with the multimedia files presented by the multimedia player module (Buron, See column 3, lines 33-47; “These requests are received as queries by the front end server 140 and provided to the video serving module 110, which is responsible for searching the video database 155 for videos that satisfy the user queries and providing the videos to the users. The video serving module 110 supports searching on any fielded data for a video, including its title, description, metadata, author, category and so forth".)

Regarding Claim 5, Buron in view of Barton and Tsai further teaches wherein the reroute module can perform one or more of the following: rerouting the first online shopping list to and from the external computing system; and rerouting information from the first third party server to a second third party server to embed content onto the second third party server (Tsai, See Fig. 2 showing a request for a shopping session being sent from the third party server, webpage server A, resulting in a request to the webpage server N; and paragraphs 0048-0049; “the consumer establishes a listed trigger event resulting in a request from the consumer device to webpage server A (203). The software plug-in creates a connection between the consumer appliance and the ecommerce website residing on webpage server N (204). After brokering the 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Buron in view of Barton with those of Tsai to achieve the claim limitations. One would have been motivated to make such a combination because Tsai teaches that it would provide a significant increase in a customer base for a business entity (see paragraph 0010). As described by Tsai (paragraphs 0048-49), a more interactive experience would be provided, improving the user experience.

Regarding Claim 6, Buron in view of Barton and Tsai further teaches wherein the user interface module is configured to determine which information received from the first user device is sent to the reroute module (Buron, See column 4, lines 51-67; “Overlay 302 includes an image 310 associated with the video, a list 320 of upcoming concerts by the video artist, a menu 330, such as a drop-down menu, that allows the  also includes previous and next buttons 350. Continuing with FIG. 2, if the viewer clicks or otherwise selects the BUY button, the viewer is sent 214 to a BUY page of the retailer associated with the retailer selected by the user. For example, if the viewer selects iTix as a retailer, from among the multiple retailers available, the viewer will be forwarded to a buy page owned, controlled, or specified by iTix when he clicks the BUY button 340.” Thus, the user interface module must determine when information received from the first device is rerouted. In this case, the input to the menu for choosing the retailer doesn't reroute information; however, selecting the "BUY" button reroutes to a third party selected in the dropdown menu. Something must determine which of these inputs causes rerouting).

Regarding Claim 7, Buron in view of Barton and Tsai further teaches wherein the embed module can perform one or more of the following: accept embedded information and place or encode the embedded information into the first third party sever or the first website; and send or provide a file for embedding in a second or subsequent third party server (Buron, See Fig. 6 showing link 608; column 7, lines 1-3; "A link 608 can be used to embed the video in an embedded player”; and column 9, lines 4-5; “As shown in FIG. 1, videos can also be shown in embedded players 178 that are embedded on third party web sites 175”. Thus, Buron teaches the ability to embed multimedia files into third party servers. Also see column 3, lines 48-50; “To upload videos to the video hosting website 100, an uploader 176 connects to the front end server 140 via the network 180.” This is explicitly describing uploading to the third party 

Regarding Claim 8, Buron in view of Barton and Tsai further teaches wherein the user database does one or more of storing, managing, and retrieving information associated with one or more users (Buron, See column 4, lines 27-35; “The user database 150 maintains a record of all registered users of the video hosting website 100. Registered users include rights holders 185 and/or users who simply view videos on the video hosting website 100. Each rights holder 185 and/or individual user registers account information including, for example, login name, e-mail address and password with the video hosting website 100. This account information is stored in the user database 150”), 
and the multimedia database does on or more of storing, managing, and retrieving information associated with the multimedia file (Buron, See column 4, lines 16-26; “The video database 155 is used to store the ingested videos. The video database 155 stores video content and associated metadata provided by their respective content owners. Each uploaded video is assigned a video identifier (ID) when it is processed by the ingest module 115. In addition to the video ID, the video files have associated metadata such as artist, video title, label, genre, time length, and geo-restrictions that can be used for data collection or content blocking on a geographic basis. More or fewer items of metadata may be associated with video files at the discretion of the implementer”.)

Buron in view of Barton and Tsai further teaches wherein the first third party server is associated with a social media website or application (Buron, See column 2, lines 2-4; “A suitable website for implementation of the system is the YOUTUBE™ website, found at www.youtube.com”. YOUTUBE is a social media website).

Regarding Claim 10, Buron in view of Barton and Tsai further teaches wherein the user interaction module receives biographic information, geographic information, or social media information relating to one or more users of the first user device (Tsai, See paragraph 0067; “information about the consumer may be solicited during an interactive session for the purpose of completing transactions or servicing the consumer. Information may be gathered during the process of video interaction such as identifying the consumer by name, gathering contact information”. This is biographic and geographic information).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Buron in view of Barton with those of Tsai to achieve the claim limitations. As taught by Tsai, such a combination would be used “for the purpose of completing transactions or servicing the consumer” (paragraph 0067), improving the user experience by tailoring it to the user. Furthermore, Tsai teaches that it would provide a significant increase in a customer base for a business entity (see paragraph 0010). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Danieli (US 2005/0025465 A1) teaches overlaying pop-ups on top of AV content and teaches storing personal payment information of the user for purchase of content displayed in the pop-ups. (¶ 51)
Beaton (US 2010/0153831 A1) teaches presenting overlays on a multimedia player with the ability to purchase content. (¶ 6, 74, Fig. 3D)
Rits (US 2011/0214143 A1) teaches allowing a user to purchase an item with one click using already saved payment information. (¶ 115)
Ramachandran (US 2013/0298034 A1) teaches advertisements with a method of completing a transaction with one click. (¶ 52)
Feinstein (US 8,682,739 B1) teaches displaying an interactive layer on a video that allows for purchase of products featured in the video. (Abstract, Figs. 3-6)
Nista (US 2014/0136365 A1) teaches a one-click payment system that does not require a user to re-enter payment information for each purchase. (¶ 4)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             
/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173